Order, Supreme Court, New York County (Harold Tompkins, J.), entered on October 16, 1990, which granted defendant-appellant’s motion to compel plaintiff to accept a late answer, unanimously affirmed, with costs.
A review of the record shows both that the lateness was due to a law office failure that was neither willful nor prejudicial, and the existence of a meritorious defense on the question of damage. Accordingly, the IAS court, noting the strong policy in favor of resolving actions on the merits, did not abuse its discretion in vacating the default (Scott v Allstate Ins. Co., 124 AD2d 481, 484). Concur—Milonas, J. P., Asch, Kassal, Smith and Rubin, JJ.